Citation Nr: 0914921	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  03-26 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a higher initial rating for hiatal hernia with 
gastroesophageal reflux disease (GERD)and residuals of 
removal of gallbladder, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel





INTRODUCTION

The Veteran served on active duty from August 1978 to June 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  That rating established service 
connection and granted a 10 percent rating for the disability 
at issue.  The case was previously before the Board in 
November 2007, when it was remanded for additional 
development.  


FINDING OF FACT

The veteran's hiatal hernia with GERD with residuals of 
removal of gallbladder more nearly approximates symptoms of 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, and not 
higher, for hiatal hernia with GERD with residuals of removal 
of gallbladder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.114, Diagnostic Codes 7318-7346 
(2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

Here, the duty to notify was satisfied through a July 2002 
letter to the Veteran that addressed all three notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the Veteran of the evidence 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.

The notice required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006), regarding effective date and degree of disability, 
was provided in March 2006.  While this was after the rating 
decision, the Court has held that, "once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated."  Regardless, the 
claim was redjudicated in a January 2009 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service, VA, and private 
medical records, and examined the Veteran in 2002, 2006, and 
2008.  The Board remanded the case in November 2007 to 
attempt to obtain a May 2006 Lyster medical center GI barium 
contrast study.  Any May 2006 Lyster medical center GI barium 
contrast study which was conducted apparently is not 
available, as it was not in the package of reports which 
Lyster sent VA in December 2007.  Further, the Veteran has 
indicated that he had faxed a copy of this report, but when 
asked to provide any evidence in his possession in December 
2007, he did not provide a copy of this report.  VA has 
satisfied its assistance duties.


Increased rating

The Veteran appeals the RO's September 2002 rating decision 
denying a higher initial rating for hiatal hernia with GERD 
and residuals of removal of gallbladder, rated as 10 percent 
disabling.

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court discussed the 
concept of the "staging" of ratings, finding that in cases 
where an initially assigned disability evaluation or an 
increased rating has been disagreed with, it was possible for 
a Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  The Board concludes that the disability has not 
significantly changed and that a uniform rating is warranted.

The Veteran's disorder is currently rated as 10 percent 
disabling under Diagnostic Code 7318-7346.  Under Diagnostic 
Code 7318, a 30 percent rating is warranted when there is a 
gallbladder removal with severe symptoms; a 10 percent rating 
is warranted when there is a gallbladder removal with mild 
symptoms.  See 38 C.F.R. § 4.114, Diagnostic Code 7318 
(2008).




38 C.F.R. § 4.114, Diagnostic Code 7346 is for hiatal hernia 
and provides:  

Symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptoms 
combinations productive of severe impairment of health, 60 
percent.

Persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health, 30 percent. 

With two or more of the symptoms for the 30 percent 
evaluation of less severity, 10 percent.  

On VA examination in July 2002, the Veteran complained of 
heartburn and indigestion.  His abdomen was symmetrical and 
had no hernias, pain, tenderness, or masses.  His bowel 
sounds were active in all four quadrants.  A barium swallow 
revealed a sliding hiatal hernia without radiographic 
evidence of gastroesophageal reflux or chronic peptic 
esophagitis.  

On evaluation by S. F. Sawyer, M.D. in June 2003, the Veteran 
complained of epigastric pain.  His abdomen was nontender and 
the impression was ongoing epigastric distress despite 
treatment.  In July 2003, Dr. Sawyer wrote that the Veteran 
was getting dyspepsia with heartburn, mostly after meals and 
after retiring at night.  He had to sit up suddenly in bed 
and take antacids.  He even would get gripping central chest 
pain and some left shoulder pain.  This was an everyday 
problem which was not alleviated but only improved by taking 
proton pump inhibitors and Reglan.  He was bothered by it to 
the point that anti-reflux surgery was being considered.  In 
October 2003, Dr. Sawyer indicated that the Veteran's 
esophageal motility was good.  They were going to increase 
his medications and not do surgery.  

On VA evaluation in March 2004, the Veteran's abdomen was 
soft and nontender with no masses felt.  He had complained of 
worsening heartburn in March 2004.   

On VA examination in May 2006, the Veteran denied problems 
with dysphagia and he denied problems with intake of solids 
or liquids.  He stated that his problems were with gastric 
reflux with a burning sensation.  He denied pyrosis, 
epigastric, or other pain.  He did have substernal pain that 
radiated down his left arm.  It felt like constant pressure 
or something sitting on his chest.  The pain was an 8 and was 
constant in severity.  It occurred all of the time, 
especially during the night.  He denied hematemesis and 
melena.  He had had no problems with weight loss or weight 
gain.  He weighed 270 pounds and was 70 inches tall.  His 
abdomen had bowel sounds in all 4 quadrants and was firm on 
palpation and without masses.  There was slight tenderness in 
the right upper quadrant and in the epigastric area.  The 
diagnosis was gastroesophageal reflux based on history.  

S.A. Diavolitsis, M.D. consulted in September 2006.  The 
Veteran reported a progressive increase of reflux over the 
past several months, with nocturnal reflux with positive 
regurgitation, as well as heartburn with mild regurgitation 
15 to 20 minutes after every meal.  He denied any nausea or 
vomiting or dysphagia.  He stated that his bowels were mostly 
post-prandial and loose in texture.  He had some associated 
bilateral lower quadrant abdominal cramping that was relieved 
with bowel movements.  He denied any normal or regular bowel 
movements in between, and any constipation.  He also denied 
hematochezia, melena, or mucus in his stool.  Hemoccult 
checks in January 2006 had been negative.  His appetite was 
good and his weight was at its heaviest.  His abdomen was 
soft and had left lower quadrant tenderness.  His abdomen was 
nondistended and bowel sounds were present.  He was felt to 
have uncontrolled reflux, loose stools, and lower quadrant 
cramping.  An endoscopy revealed a normal esophagus, 
erythematous gastropathy, and a normal duodenum.  

In November 2006, Dr. Diavolitsis indicated that a gastric 
emptying scan in September 2006 had been normal.  The Veteran 
reported currently that he was still having nausea associated 
with his reflux.  He denied vomiting or dysphagia and his 
appetite had been good with stable weight.  He was still 
complaining of postprandial diarrhea and bilateral abdominal 
cramping relieved with bowel movements.  He denied 
hematochezia, melena, or mucus in his stool.  On examination, 
his abdomen was soft, nontender, and nondistended.  No mass 
was palpated and bowel sounds were present.  

On VA examination in October 2008, the Veteran complained of 
persistent pyrosis and reflux despite optimal medical 
treatment, and that it was worse at night.  Four times a 
week, he would have persistent pyrosis associated with chest 
discomfort.  He denied dysphagia or recent regurgitation.  He 
had had no hematemesis or melena.  If he ate quickly, he 
would have indigestion.  He did not report gallbladder 
symptoms during the examination.  He stated that he would 
frequently have diarrhea after a meal.  With Welchol, his 
bowel movements were formed.  He did not identify any job 
duties he had difficulty performing because of esophageal 
reflux.  His nutrition appeared adequate and there were no 
signs of anemia.  His abdomen was soft and nontender.  The 
diagnoses were GERD, small hiatal hernia, and chronic 
functional postprandial diarrhea.  The examiner indicated 
that no residuals from the prior cholecystectomy were 
identified.  

Based on the evidence, the Veteran's disability more nearly 
approximate the symptoms which are necessary for a 30 percent 
rating under Diagnostic Code 7318.  The Veteran complains of 
reflux, heartburn, pyrosis, indigestion, and substernal arm 
pain, which have been shown to be persistent by the medical 
evidence.  Accordingly, a 30 percent rating under Diagnostic 
Code 7318 is warranted.  There is no evidence of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia, or other symptoms combinations productive of 
severe impairment of health, so as to warrant a 60 percent 
rating.  The Veteran has specifically denied any vomiting, 
weight loss, hematemesis, and melena, and none was found on 
examination.  There is no evidence of anemia or other 
symptoms combinations productive of severe impairment of 
health.  On examination in 2008, his nutrition appeared 
adequate and there were no signs of anemia.  

The service-connected disability does not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  The rating schedule 
contemplates the Veteran's symptoms.  Accordingly, referral 
for an extraschedular rating is not warranted.  Thun v. 
Peake, 22 Vet. App. 111 (2008).


ORDER

An initial 30 percent rating, and not higher, for hiatal 
hernia with GERD with residuals of removal of gallbladder is 
granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


